        Case: 1:20-cv-00218 Doc #: 1 Filed: 01/31/20 1 of 21. PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

JOSHUA CASTLEBERRY,                     )   Case No.
c/o Malik Law                           )
8437 Mayfield Rd. Suite 101             )   JUDGE
Chesterland, OH 44026,                  )
                                        )
                     Plaintiff,         )   COMPLAINT
       v.                               )
                                        )
CUYAHOGA COUNTY                         )
1219 Ontario Street                     )   Jury Demand Endorsed Hereon
Cleveland, Ohio 44113                   )
                                        )
and                                     )
                                        )
KENNETH MILLS                           )
JAIL DIRECTOR                           )
Cuyahoga County Sheriff Department      )
1215 West 3rd Street                    )
Cleveland, Ohio 44113                   )
                                        )
Individually and in His Official        )
Capacity as the Jail Director for the   )
Cuyahoga County Sheriff’s               )
Department (former)                     )
                                        )
and                                     )
                                        )
ERIC J. IVEY                            )
WARDEN                                  )
Cuyahoga County Sheriff Department      )
1215 West 3rd Street                    )
Cleveland, Ohio 44113                   )
                                        )
Individually and in His Official        )
Capacity as the Warden for the          )
Cuyahoga County Sheriff’s               )
Department (former)                     )
                                        )
and                                     )
                                        )
OFFICER JOHN WILSON                     )
OFFICER JASON A. JOZWIAK                )

                                            1
        Case: 1:20-cv-00218 Doc #: 1 Filed: 01/31/20 2 of 21. PageID #: 2



OFFICER BRANDON HONACKER
OFFICER BARRY HICKERSON
OFFICER FREDERICK BARTHANY
OFFICER RANDY PRITCHETT
SERGEANT DONALD F. MATEJKA
SERGEANT WILLIAM BREWER
Cuyahoga County Sheriff Department
1215 West 3rd Street
Cleveland, Ohio 44113

Individually and in Their Official
Capacities as Employees of the
Cuyahoga County Sheriff’s
Department

and

JOHN AND JANE DOES #1-3
Cuyahoga County Sheriff Department
1215 West 3rd Street
Cleveland, Ohio 44113

Individually and in Their Official
Capacities as Corrections Staff
Employees of the Cuyahoga County
Sheriff’s Department

and

KRISTINA CASHIN, RN
JOHN AND JANE DOES # 4-6
The MetroHealth System
2500 MetroHealth Drive
Cleveland, Ohio 44109


Individually and in Their Official
Capacities as Medical Staff in the
Cuyahoga County Correction Center

                     Defendants.


                           I.        PRELIMINARY STATEMENT




                                           2
      Case: 1:20-cv-00218 Doc #: 1 Filed: 01/31/20 3 of 21. PageID #: 3



1. This civil rights case seeks redress for the violation of Plaintiff Joshua Castleberry’s

   Fourth, Eighth, and Fourteenth Amendment constitutional rights. Joshua brings this civil

   rights action to secure fair compensation and to encourage Defendants Cuyahoga County,

   Mills, Ivey, and Officers Wilson, Jozwiak, Honacker, Hickerson, Barthany, and Pritchett

   to refrain from the unnecessary, illegal, gratuitous, unreasonable, unconstitutional, and

   excessive use of force against unarmed and non-threatening citizens in the future. Joshua

   also brings this civil rights action to secure fair compensation and to encourage the

   Defendants Cuyahoga County, Mills, Ivey, Officers Wilson, Jozwiak, Honacker,

   Hickerson, Barthany, Pritchett, Does #1-3, Nurse Cashin, and Does #4-6 to refrain from

   denying medical care to inmates with serious medical needs, and to prevent cruel and

   unusual punishment of inmates.

2. The illegal and unconstitutional conduct that is the subject of this Complaint was known,

   approved, and ratified by agents/employees of Defendant Cuyahoga County, including

   Defendant Mills, Defendant Ivey, Defendant Matejka, and Defendant Brewer who failed

   to report, review, and conduct a meaningful and adequate investigation into Defendants

   Wilson, Jozwiak, Honacker, Hickerson, Barthany, Pritchett, Does #1-3, Nurse Cashin,

   and Does #4-6’s illegal use of force, deliberate indifference to serious medical needs, and

   the cruel and unusual punishment of Joshua Castleberry.

3. Defendant Cuyahoga County, Defendant Mills, Defendant Ivey, Defendant Matejka, and

   Defendant Brewer failed to properly train and supervise SRT members including

   Defendant Officers.

4. Defendant Cuyahoga County, Defendant Mills, Defendant Ivey, Defendant Matejka, and

   Defendant Brewer created and consistently allowed a pattern and practice of SRT



                                             3
      Case: 1:20-cv-00218 Doc #: 1 Filed: 01/31/20 4 of 21. PageID #: 4



   members to falsely and deceptively report incidents. Defendant Cuyahoga County,

   Defendant Mills, Defendant Ivey, Defendant Matejka, and Defendant Brewer ratified this

   conduct by taking obviously false and contradictory reports of CCCC officers as the

   truth.

5. Defendant Cuyahoga County, Defendant Mills, Defendant Ivey, Defendant Matejka, and

   Defendant Brewer created and consistently allowed a pattern and practice of SRT

   members to violate the constitutional rights of those in custody of the CCCC.

6. Despite Joshua’s obvious and serious injuries that resulted from the attack on him,

   Defendant Wilson, Jozwiak, Honacker, Hickerson, Bathany, Pritchett, Does #1-3, Cashin,

   and Does #4-6 purposely and punitively prevented medical care to Joshua and their

   treatment of Joshua was cruel and unusual punishment. This conduct was approved,

   ratified, and encouraged by Defendant Cuyahoga County, Defendant Mills, Defendant

   Ivey, Defendant Matejka, and Defendant Brewer.

                                II.    JURISDICTION

7. Jurisdiction over claims arising from Defendants’ violation of the Civil Rights Act is

   conferred upon this Court by 28 U.S.C. §§ 1331, 1343 (3) and (4).

8. Jurisdiction over the state law claims is conferred upon this Court by 28 U.S.C. § 1367.

9. Venue is proper in this division.




                                            4
      Case: 1:20-cv-00218 Doc #: 1 Filed: 01/31/20 5 of 21. PageID #: 5



                                 III.    THE PARTIES

10. Plaintiff Joshua Castleberry was at all times relevant to this action a resident of Cuyahoga

   County, Ohio. He brings this action on his own behalf for damages resulting from the

   violation of rights secured by the United States Constitution.

11. Defendant Cuyahoga County is a unit of local government organized under laws of the

   State of Ohio. Defendant Cuyahoga County is also a “person” under 42 U.S.C. §1983 and

   at all times relevant to this case acted under color of law.

12. Defendant Kenneth Mills was at all times relevant to this action the Jail Director of

   Cuyahoga County Corrections Center. Defendant Mills was at all times herein

   responsible for reviewing all Use of Force incidents to ensure compliance with the

   facility’s policies. He is sued in his official and individual capacities. Mills is a “person”

   under 42 USC 1983 and at all times relevant to this case acted under color of law. Mills is

   a final policymaker.

13. Defendant Eric Ivey was at all times relevant to this action the Warden of Cuyahoga

   County Corrections Center. Defendant Ivey was at all times herein responsible for

   reviewing all Use of Force incidents to ensure compliance with the facility’s policies. He

   is sued in his official and individual capacities. Ivey is a “person” under 42 USC 1983

   and at all times relevant to this case acted under color of law. Ivey is a final policymaker.

14. Defendant Officer John Wilson was at all times relevant to this action an employee of

   Cuyahoga County. He was serving as an SRT Officer on February 5, 2018 Defendant

   Wilson is sued in his individual and official capacities. Defendant Wilson is a person

   under 42 U.S.C. §1983 and at all times relevant to this case acted under color of state

   law.



                                             5
      Case: 1:20-cv-00218 Doc #: 1 Filed: 01/31/20 6 of 21. PageID #: 6



15. Defendant Officer Jason A. Jozwiak was at all times relevant to this action an employee

   of Cuyahoga County. He was serving as a Corporal on February 5, 2018. Defendant

   Jozwiak is sued in his individual and official capacities. Defendant Jozwiak is a person

   under 42 U.S.C. §1983 and at all times relevant to this case acted under color of state

   law.

16. Defendant Officer Brandon Honacker was at all times relevant to this action an employee

   of Cuyahoga County. He was serving as an SRT Officer on February 5, 2018 Defendant

   Honacker is sued in his individual and official capacities. Defendant Honacker is a person

   under 42 U.S.C. §1983 and at all times relevant to this case acted under color of state

   law.

17. Defendant Officer Barry Hickerson was at all times relevant to this action an employee of

   Cuyahoga County. He was serving as an SRT Officer on February 5, 2018 Defendant

   Hickerson is sued in his individual and official capacities. Defendant Hickerson is a

   person under 42 U.S.C. §1983 and at all times relevant to this case acted under color of

   state law.

18. Defendant Officer Frederick Barthany was at all times relevant to this action an employee

   of Cuyahoga County. He was serving as an SRT Officer on February 5, 2018 Defendant

   Barthany is sued in his individual and official capacities. Defendant Barthany is a person

   under 42 U.S.C. §1983 and at all times relevant to this case acted under color of state

   law.

19. Defendant Officer Randy Pritchett was at all times relevant to this action an employee of

   Cuyahoga County. He was serving as an SRT Officer on February 5, 2018 Defendant

   Pritchett is sued in his individual and official capacities. Defendant Pritchett is a person



                                             6
      Case: 1:20-cv-00218 Doc #: 1 Filed: 01/31/20 7 of 21. PageID #: 7



   under 42 U.S.C. §1983 and at all times relevant to this case acted under color of state

   law.

20. Defendant Donald F. Matejka was at all times relevant a Sergeant of Cuyahoga County

   Corrections Center. Defendant Matejka was at all times herein responsible for reporting

   Use of Force incidents to ensure compliance with the facility’s policies. He is sued in his

   official and individual capacities. Matejka is a “person” under 42 USC 1983 and at all

   times relevant to this case acted under color of law.

21. Defendant William Brewer was at all times relevant a Sergeant of Cuyahoga County

   Corrections Center. Defendant Brewer was at all times herein Chairperson of the

   Institutional Discipline Committee. He is sued in his official and individual capacities.

   Brewer is a “person” under 42 USC 1983 and at all times relevant to this case acted under

   color of law.

22. Defendants John and Jane Does #1-3 were at all times relevant to this action correctional

   employees of Cuyahoga County. They were employees of the Cuyahoga County Sheriff’s

   Department. Defendant Does #1-3 are sued in their individual and official capacities.

   Defendant Does #1-3 are persons under 42 U.S.C. §1983 and at all times relevant to this

   case acted under color of state law.

23. Defendant Kristina Cashin, RN, is and was at all times relevant to this action a nurse

   employed in the CCCC. Defendant is a “person” under 42 U.S.C. § 1983 and at all times

   relevant to this case acted under color of law. She is sued in her individual and official

   capacity.

24. Defendants John and Jane Does #4-6 were at all times relevant to this action medical staff

   in the CCCC. Defendant Does #4-6 are sued in their individual and official capacities.



                                             7
      Case: 1:20-cv-00218 Doc #: 1 Filed: 01/31/20 8 of 21. PageID #: 8



   Defendant Does #4-6 are persons under 42 U.S.C. §1983 and at all times relevant to this

   case acted under color of state law.

                                          IV. FACTS

   A. The Violent Unconstitutional Attack on Plaintiff Joshua Castleberry

25. On December 2, 2017, Plaintiff Joshua Castleberry was arrested in the City of Cleveland

   after an argument with his brother.

26. Plaintiff Joshua Castleberry is an Army Veteran and served his country for two years.

   Private Second Class Castleberry was honorably discharged.

27. On February 5, 2018 at approximately 7:14 pm, Defendant Wilson, a member of the

   Special Response Team (“SRT”) aka “The Men in Black”, passed out sandwiches to

   inmates in Jail 1, 10A Pod in the CCCC.

28. Joshua and a fellow inmate informed Defendant Wilson that their sandwiches were

   extremely stale.

29. Defendant Wilson gave the other inmate a new sandwich and ignored Joshua without

   explanation.

30. When Joshua questioned why he was not given a new sandwich, Defendant Wilson

   immediately lost his temper and told Joshua to turn around and go to the back of his cell.

31. Joshua complied, went to the back of his cell and put his hands up on the window.

32. As Joshua complied with Defendant Wilson’s orders, he told Defendant Wilson that all

   he wanted was a fresh sandwich like the other inmate had received.

33. Joshua then told Defendant Wilson that he “was on some bullshit.”

34. Defendant Wilson, obviously angered by Joshua’s comments, replied, “We can’t have

   this”, and pulled out his OC spray.



                                              8
      Case: 1:20-cv-00218 Doc #: 1 Filed: 01/31/20 9 of 21. PageID #: 9



35. Then for no reason, Defendant Wilson suddenly, unreasonably, gratuitiously, and

   excessively pepper sprayed Joshua in his face.

36. Defendant Wilson then violently took Joshua to the ground, handcuffed him, and grabbed

   a handful of Joshua’s hair so that he could brutally smash Joshua’s face into the concrete

   floor.

37. Defendant Wilson then began repeatedly punching Joshua in the mouth, face, and head.

38. Defendant Wilson then began kneeing Joshua in the chest repeatedly.

39. Joshua’s mouth and nose began bleeding profusely, his eyes were burning, and his face

   was cut open and smashed in.

40. Defendant Wilson knocked out two of Joshua’s teeth in the attack and caused a third

   tooth to be lodged in Joshua’s nasal cavity when he slammed Joshua’s face into the floor.

41. Defendant Honacker then joined in the brutal attack and pepper sprayed Joshua in his

   bloody face a second time.

42. Defendant Officers Wilson, Jozwiak, Honacker, Barthany, Pritchett, and Does #1-3 then

   forced Joshua into a restraint chair and put a spit mask on him despite obvious signs that

   doing so would cause him to choke on his own blood.

43. Defendant Jozwiak “secured” the incident at approximately 7:17 pm and was an active

   participant in the incident with Joshua. However, Jozwiak lied to FBI and Ohio Attorney

   General investigators and said he never interacted with Joshua.

   B. The Inhumane Treatment and Cruel and Unusual Punishment of Joshua
      Castleberry

44. When Joshua was forced into the restraint chair, it is obvious that his face is severely

   injured.




                                             9
     Case: 1:20-cv-00218 Doc #: 1 Filed: 01/31/20 10 of 21. PageID #: 10



45. As a result of the brutal attack, Joshua was disfigured, bloody, and having difficulty

   breathing.

46. Joshua, although terrified and in excruciating pain, was compliant with Defendant

   Officers while getting into the restraint chair.

47. Joshua was bleeding profusely from his face and the blood was pouring out onto his

   clothes.

48. Joshua never spit or attempted to spit at anyone.

49. Despite this and despite Joshua’s severe injuries and his difficulty breathing, Defendants

   Wilson, Jozwiak, Honacker, Hickerson, Barthany, Pritchett, and Does #1-3 forcefully and

   punitively put a spit mask on Joshua.

50. The spit mask filled up with blood and Joshua began choking on his own blood.

51. Joshua was taken to the dispensary where Defendant Nurse Cashin and Does #4-6

   observed that Joshua was bleeding from the mouth and laceration to his right eyebrow.

52. Even though Joshua had two teeth missing and another tooth lodged in his nasal cavity

   from the vicious assault, Defendant Nurse Cashin noted that there were no lacerations

   noted to mouth inside or out.

53. Despite the obvious need for emergency medical attention, Defendants Nurse Cashin and

   Does #4-6 cleared Joshua for transport to a restraint room instead of attending to Joshua

   and sending him out for the medical treatment he so desperately needed.

54. When Defendant Hickerson placed a restrained Joshua into an isolation room by himself

   he even questioned whether to remove the spit mask to which Defendant Jozwiak

   responded, “Yeah, we’re leaving that mask on.”




                                             10
     Case: 1:20-cv-00218 Doc #: 1 Filed: 01/31/20 11 of 21. PageID #: 11



55. Once inside the isolation cell, Joshua, now afraid he was going to choke to death on his

   own blood, somehow managed to free his right hand to remove the spit mask so that he

   could breathe.

56. Joshua was so afraid of another brutal attack and beating that he wiggled his right hand

   back into the restraint. Joshua was shaking with fear as he did this.

57. Defendant Jozwiak realized that Joshua’s spit mask had been removed so he punitively

   forced the spit mask back over Joshua’s face and head.

58. Defendant Jozwiak did so even though Joshua was now alone in an isolation room with

   no one to spit at.

59. Defendant Jozwiak did so despite the serious risk of Joshua choking on his own blood.

60. At approximately 8:15 pm on February 5, 2018, Joshua was seen by medical so that his

   injuries could be examined.

61. During this exam, corrections staff finally removed the spit mask.

62. Only after this happened was Nurse Grace Lagreca able to properly examine Joshua

   where she determined that Joshua had a bloody open laceration to the right eyelid, a

   bloodied mouth which appeared to be missing front teeth, and had a misshapen nose.

63. It was also determined that Joshua needed to be further evaluated in the dispensary. The

   dispensary nurse was apprised. But Joshua was not transferred to the dispensary.

64. At approximately 8:51 pm on February 5, 2018, Nurse Lagreca contacted Dr. Tallman

   and apprised him of Joshua’s injuries. She again requested that corrections transfer

   Joshua to the dispensary. But this did not happen.

65. At approximately 9:24 pm on February 5, 2018, Defendant Cashin spoke to Dr. Tallman

   and it was determined that Joshua needed to be transported to the emergency room.



                                            11
     Case: 1:20-cv-00218 Doc #: 1 Filed: 01/31/20 12 of 21. PageID #: 12



66. At approximately 10:03 pm on February 5, 2018, Nurse Lagreca and a Nurse Practitioner

   went to see Joshua in the restraint room and reiterated their request to transfer Joshua to

   the dispensary.

67. It was not until 10:20 pm on February 5, 2018 that Joshua was finally transferred to the

   dispensary.

68. Joshua was not released from the restraint chair until 10:33 pm on February 5, 2018.

69. Defendants Mills and Ivey authorized, approved, and encouraged Defendant Officers to

   keep the spit mask on Joshua.

70. Defendants Mills and Ivey directly authorized, approved, and encouraged Defendant

   Officers to prevent medical from treating Joshua.

71. Defendants Mills and Ivey directly authorized, approved, and encouraged the cruel and

   unusual punishment of Joshua.

72. Joshua was obviously injured and was bleeding profusely from his smashed mouth and

   nose.

73. Joshua lost two teeth and had another tooth lodged in his nasal cavity.

74. Joshua obviously had cuts and lacerations to his face.

75. Despite all of this, Joshua was left in a restraint chair with a spit mask over his head

   without the necessary medical treatment he required.

76. It was not until approximately 10:52 pm that Joshua was sent out to the hospital.

77. Joshua had been restrained, bloody, and in excruciating pain for almost four hours.

78. Joshua’s injuries required surgery and facial reconstruction.

79. At all times herein, Defendant Officers Wilson and Honacker, operating under the pattern

   and practice of SRT members in the CCCC, attacked and severely injured Joshua.



                                              12
     Case: 1:20-cv-00218 Doc #: 1 Filed: 01/31/20 13 of 21. PageID #: 13



80. Defendant Officers Wilson, Jozwiak, Honacker, Hickerson, Barthany, Pritchett, and Does

   #1-3, operating under the pattern and practice of SRT members and officers in the CCCC,

   used illegal and unconstitutional force as a punishment.

81. Defendant Officers Wilson, Jozwiak, Honacker, Hickerson, Barthany, Pritchett, and Does

   #1-3, operating under the pattern and practice of the CCCC, were deliberately indifferent

   to the obvious, serious, and dangerous medical conditions suffered by Joshua.

82. Defendants Cashin and Does #4-6 were deliberately indifferent to the obvious, serious,

   and dangerous medical conditions suffered by Joshua.

83. Defendant Officers Wilson, Jozwiak, Honacker, Hickerson, Barthany, Pritchett, and Does

   #1-3, operating under the pattern and practice of the CCCC, inflicted cruel and unusual

   punishment upon Joshua.

84. As a direct and proximate result of the illegal, unconstitutional, gratuitous, and

   unprovoked attack on Joshua, he suffered permanent and severe physical, psychological,

   and emotional injuries.

85. As a direct and proximate result of the illegal and unconstitutional deliberate indifference

   to Joshua’s serious medical needs, he suffered permanent and severe physical,

   psychological, and emotional injuries.

86. As a direct and proximate result of the cruel and unusual punishment inflicted upon

   Joshua, he suffered permanent and severe physical, psychological, and emotional injuries.

   C. The Untruthful Reporting of the Incident and the Ratification of
      Unconstitutional Conduct

87. Defendant Wilson, operating under the pattern and practice of SRT members in the

   CCCC, deliberately failed to accurately report the use of force.




                                             13
     Case: 1:20-cv-00218 Doc #: 1 Filed: 01/31/20 14 of 21. PageID #: 14



88. Defendant Jozwiak, operating under the pattern and practice of SRT members in the

   CCCC, lied to investigators about being present in the isolation room with Mr. Castlebery

   and denied that he prevented necessary medical attention to Joshua.

89. Defendants Wilson, Jozwiak, Honacker, Hickerson, Barthany, Pritchett, and Does #1-3,

   operating under the pattern and practice of the CCCC, deliberately violated the Fourth,

   Eighth, and Fourteenth amendment rights of Joshua.

90. The deliberate failure of Defendants Cuyahoga County, Mills, Ivey, Matejka, and Brewer

   to train, supervise, and investigate officers and SRT members is obvious here.

91. Defendants Cuyahoga County, Mills, Ivey, Matejka, and Brewer engaged in inaction,

   ratification, and a custom of tolerance and acceptance of illegal and unconstitutional

   conduct.

92. Defendant Matjka’s report to Defendant Ivey offers absolutely no explanation as to how

   Joshua received such severe and horrific injuries.

93. During a monthly Sheriff’s meeting on or about February 6, 2018, Dr. Tallman requested

   to see video footage of Joshua and Defendants Mills and Ivey both told Dr. Tallman that

   they had personally reviewed video footage and that nothing was done wrong.

94. Defendant Ivey requested a Disciplinary Board hearing, not to investigate the illegal and

   unconstitutional conduct was committed by his officers, but to determine the discipline

   that Joshua should receive.

95. Defendant Brewer, the Chairperson of the Institutional Discipline Committee, solicited

   absolutely no information as to how Joshua received such severe and horrific injuries.

96. The only corrections records with any explanation as to how Joshua’s face was so

   severely injured are in Joshua’s accounts.



                                            14
       Case: 1:20-cv-00218 Doc #: 1 Filed: 01/31/20 15 of 21. PageID #: 15



97. The conduct of Defendants Wilson, Jozwiak, Honacker, Hickerson, Barthan, Pritchett,

   and Does #1-3 amounted to unnecessary, illegal, unconstitutional, unreasonable,

   excessive use of force as a form of punishment, conduct that is clearly allowed and

   ratified by Defendants Cuyahoga County, Mills, Ivey, Matejka, and Brewer.

98. The conduct of Defendants Wilson, Jozwiak, Honacker, Hickerson, Barthan, Pritchett,

   Does #1-3, Cashin, and Does #4-6 amounted to deliberate indifference to Joshua’s

   serious medical needs, conduct that is clearly allowed and ratified by Defendants

   Cuyahoga County, Mills, Ivey, Matejka, and Brewer.

99. The conduct of Defendants Wilson, Jozwiak, Honacker, Hickerson, Barthan, Pritchett,

   and Does #1-3 amounted to unconstitutional cruel and unusual punishment, conduct that

   is clearly allowed and ratified by Defendants Cuyahoga County, Mills, Ivey, Matejka,

   and Brewer.

                                        V. CLAIMS

                 FIRST CAUSE OF ACTION– § 1983-EXCESSIVE FORCE

100.        Plaintiff incorporates and restates each of the above paragraphs as if fully set forth

101.herein. Defendants Wilson, Jozwiak, Honacker, Hickerson, Barthan, Pritchett, Does #1-3

   Cuyahoga County, Mills, Ivey, Matejka, and Brewer have under color of law, deprived

   Joshua Castleberry of rights, privileges, and immunities secured to him by the United

   States Constitution including the right to be free from excessive force under the Fourth

   Amendment as applied to the States through the Fourteenth Amendments.

102.        Defendant Wilson used excessive force when he illegally, unconstitutionally,

   unreasonably, and punitively pepper sprayed Joshua in his face.




                                              15
       Case: 1:20-cv-00218 Doc #: 1 Filed: 01/31/20 16 of 21. PageID #: 16



103.        Defendant Wilson used excessive force when he illegally, unconstitutionally,

   unreasonably, and punitively punched a compliant and handcuffed Joshua repeatedly in

   the mouth, face, and head.

104.        Defendant Wilson used excessive force when he illegally, unconstitutionally,

   unreasonably, and punitively kneed a compliant and handcuffed Joshua repeatedly in the

   chest.

105.        Defendant Wilson used excessive force when he illegally, unconstitutionally,

   unreasonably, punitively, and violently slammed Joshua’s head into the concrete floor.

106.        Defendant Honacker used excessive force when he illegally, unconstitutionally,

   unreasonably joined in the attack on Joshua and sprayed him in his seriously injured face

   with pepper spray.

107.        Defendants Wilson, Jozwiak, Honacker, Hickerson, Barthan, Pritchett, Does #1-3

   used excessive force when they illegally, unconstitutionally, unreasonably, and punitively

   forced Joshua into a restraint chair.

108.        Defendants Wilson, Jozwiak, Honacker, Hickerson, Barthan, Pritchett, Does #1-3

   used excessive force when they illegally, unconstitutionally, unreasonably, and punitively

   forced a spit mask over Joshua’s head causing him to choke on his own blood.

             SECOND CAUSE OF ACTION– 42 U.S.C. §1983 – DELIBERATE
             INDIFFERENCE AND CRUEL AND UNUSUAL PUNISHMENT

109.        Plaintiff incorporates and restates each of the above paragraphs as if fully

   rewritten herein.

110.        Defendants Mills, Ivey, Wilson, Jozwiak, Honacker, Hickerson, Barthan,

   Pritchett, Does #1-3, Cashin, and Does #4-6 have, under color of state law, deprived

   Joshua Castleberry of rights, privileges and immunities secured by the Eighth and

                                             16
       Case: 1:20-cv-00218 Doc #: 1 Filed: 01/31/20 17 of 21. PageID #: 17



   Fourteenth Amendments to the United States Constitution, including but not limited to

   the right to adequate medical care as a jail inmate.

111.        Defendants Mills, Ivey, Wilson, Jozwiak, Honacker, Hickerson, Barthan,

   Pritchett, Does #1-3, Cashin, and Does #4-6 were each deliberately indifferent to the

   serious medical needs of Joshua Castleberry. These Defendants knew Joshua had been

   attacked and, as a result, had suffered serious injuries to his head, mouth, and face yet

   they ignored him for approximately four hours while he suffered.

112.        These Defendants were aware that there was a serious medical need and a

   substantial risk of serious harm to Joshua and they deliberately disregarded that risk.

113.        These Defendants unreasonably, deliberately, and punitively forced and kept a

   spit mask over Joshua’s head, causing him even more dangerous harm as he was choking

   on his own blood.

114.        The conduct of Defendants Mills, Ivey, Wilson, Jozwiak, Honacker, Hickerson,

   Barthan, Pritchett, and Does #1-3 clearly amounts to cruel and unusual punishment in

   violation of Joshua’s constitutional rights.

115.        Defendant Mills and Ivey authorized, approved, and encouraged this

   unconstitutional conduct.

116.        As a result of these Defendants’ conduct, Joshua suffered severe and permanent

   physical and psychological pain and suffering

                       THIRD CAUSE OF ACTION– MONELL CLAIM

117.        Plaintiff incorporates and restates each of the above paragraphs as if fully

   rewritten herein.




                                             17
       Case: 1:20-cv-00218 Doc #: 1 Filed: 01/31/20 18 of 21. PageID #: 18



118.        Defendants Cuyahoga County’s, Mills, Ivey’s, Matejka’s, and Brewer’s policies,

   patterns, practices, customs, and usages regarding subject control, use of force and the

   documentation of uses of force were and are a moving force behind the excessive force

   used on Joshua by Defendants Wilson, Jozwiak, Honacker, Hickerson, Barthany,

   Pritchett, and Does #1-3.

119.        Defendants Cuyahoga County, Mills, Ivey, Matejka, and Brewer customarily

   allow officers, specifically SRT members, to engage in the use of excessive force without

   being held accountable or disciplined for their misconduct.

120.        Defendants Cuyahoga County, Mills, Ivey, Matejka, and Brewer failed to train

   and supervise officers on the use of force and use of force documentation.

121.        Defendants Cuyahoga County, Mills, Ivey, Matejka, and Brewer failed to enforce

   policies, procedures, customs, usages, patterns, practices and protocols regarding use of

   force and documentation of use of force.

122.        Defendants Cuyahoga County, Mills, Ivey, Matejka, and Brewer failed to

   supervise and train officers to hold each other accountable when illegal, unconstitutional,

   and excessive force is utilized in the field.

123.        An investigation into the events involving the Joshua Castleberry, if any, was so

   incomplete and inadequate as to constitute a ratification by the Defendants Cuyahoga

   County, Mills, Ivey, Matejka, and Brewer.

124.        The training and supervision provided by Defendants Cuyahoga County, Mills,

   Ivey, Matejka, and Brewer to the Defendant Officers identified herein was deliberately

   indifferent to the safety of the citizens, including citizens such as Joshua.




                                             18
       Case: 1:20-cv-00218 Doc #: 1 Filed: 01/31/20 19 of 21. PageID #: 19



125.        The conduct of the Defendants Cuyahoga County, Mills, Ivey, Matejka, and

   Brewer identified above constitutes a pattern and practice and again amounts to a moving

   force behind the constitutional violations and injuries inflicted upon Joshua Castleberry.

126.        SRT members and officers in the CCCC consistently use illegal, unconstitutional,

   and excessive force on inmates in the custody of the CCCC with no investigations into

   their conduct. Yet they are not held accountable for their conduct.

127.        SRT members, officers, and medical staff in the CCCC consistently, illegally, and

   unconstitutionally deny inmates access to proper medical care. Yet they are not held

   accountable for their conduct.

128.        SRT members and officers in the CCCC consistently, illegally, and

   unconstitutionally inflict cruel and unusual punishment on inmates including Plaintiff

   Joshua Castleberry. Yet they are not held accountable for their conduct.

129.        SRT members, officers, and medical staff in the CCCC consistently and illegally

   are permitted to falsely report incidents regarding use of force, denial of medical care,

   and infliction of cruel and unusual punishment. This encourages such conduct.

130.        Defendants Cuyahoga County’s, Mills, Ivey’s, Matejka’s, and Brewer’s policies,

   patterns, practices, customs, and usages regarding deliberate indifference to serious

   medical needs, denial of medical care, and inflicting cruel and unusual punishment upon

   inmates are a moving force behind the deliberate indifference and cruel and unusual

   punishment inflicted upon Joshua by Defendants Wilson, Jozwiak, Honacker, Hickerson,

   Barthany, Pritchett, Does #1-3, Defendant Cashin, and Does #4-6.

131.        This way of doing things is so permanent and well settled in the CCCC that is

   constitutes a custom, a pattern, and a practice. There have been repeated complaints and



                                            19
            Case: 1:20-cv-00218 Doc #: 1 Filed: 01/31/20 20 of 21. PageID #: 20



        notice to Defendants Cuyahoga County, Mills, and Ivey of constitutional violations by

        SRT members and officers for excessive force, deliberate indifference, and cruel and

        unusual punishment, including by Plaintiff Joshua Castleberry.

     132.        The conduct described herein constitutes a pattern, practice, custom, habit, and

        policy of Defendants Cuyahoga Count, Mills, and Ivey.

     133.        Defendants Cuyahoga County, Mills, Ivey, Matejka, and Brewer all engaged in

        inaction, ratification, acquiescence, and customs of tolerance and acceptance which were

        the moving force behind the constitutional violations suffered by Plaintiff Joshua

        Castleberry.

                                            VI. JURY DEMAND

     134.        Plaintiff hereby demands a trial by jury of all issues triable by jury.

                                    VII. PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands that this Court:

A.      Award Plaintiff compensatory damages in an amount to be shown at trial;

B.      Award Plaintiff punitive damages in an amount to be shown at trial (except as to the

County);

C.      Award Plaintiff reasonable attorney’s fees, costs and disbursements;

D.      Award Pre and post judgment interest;

E.      Compel Defendants to engage in positive changes related to customs, practices, habits,

and policies;

F.      Grant Plaintiff such additional relief as the Court deems just and proper.



                                                                                      /s/ Sara Gedeon
                                                                            David B. Malik (0023763)

                                                   20
Case: 1:20-cv-00218 Doc #: 1 Filed: 01/31/20 21 of 21. PageID #: 21



                                                      Sara Gedeon (0085759)
                                                                  Malik Law
                                                8437 Mayfield Road Suite 101
                                                     Chesterland, Ohio 44026
                                                              (440) 729-8260
                                                              (440) 490-1177
                                                       dbm50@sbcglobal.net
                                                    sgedeon1021@gmail.com




                                21
